EXHIBIT 10.49

INDEMNITY AGREEMENTS BETWEEN THE COMPANY

AND ITS DIRECTORS AND/OR EXECUTIVE OFFICERS

 



Name of Indemnitee

Capacity in which Indemnified

Date of Agreement

     

Robert P. Collins

Director and Executive Officer

February 1, 2001

     

Mark A. Kirk

Director and Executive Officer

February 1, 2001

     

Debra L. Kackley

Executive Officer

February 1, 2001

     

Fred A. Breidenbach

Director

February 1, 2001

     

N. Colin Lind

Director

February 1, 2001

     

Glen W. Lindemann

Director

February 1, 2001

     

Frank N. Linsalata

Director

February 1, 2001

     

F. Rush McKnight

Director

February 1, 2001

     

John P. Reilly

Director

February 1, 2001



SCOTT TECHNOLOGIES, INC.

INDEMNITY AGREEMENT

          THIS AGREEMENT is made as of the _____ day of February, 2001, by and
between Scott Technologies, Inc., a Delaware corporation (the "Corporation"),
and ___________ ("Indemnitee"), a [Director and/or Officer] of the Corporation.

          WHEREAS, it is essential to the Corporation to retain and attract as
Directors and/or Officers the most capable persons available, such as
Indemnitee; and

          WHEREAS, the prevalence of corporate litigation subjects directors and
officers to expensive litigation risks and it is the policy of the Corporation
to indemnify its Directors and/or Officers so as to provide them with the
maximum possible protection permitted by law; and

          WHEREAS, in addition, because the statutory indemnification provisions
of the Delaware General Corporation Law (the "DGCL") expressly provide that they
are non-exclusive, it is the policy of the Corporation to indemnify directors
and officers of the Corporation who have, on behalf of the Corporation, entered
into settlements of derivative suits provided they have not breached the
applicable statutory standard of conduct; and

          WHEREAS, Indemnitee does not regard the protection available under the
Corporation's Amended and Restated By-laws (the "By-laws") and insurance, if
any, as adequate in the present circumstances, and considers it necessary and
desirable to his or her service as a Director and/or Officer to have adequate
protection, and the Corporation desires to provide such protection to induce
Indemnitee to serve in such capacity; and

          WHEREAS, the DGCL provides that indemnification of directors and
officers of a corporation may be authorized by agreement, and thereby
contemplates that contracts of this nature may be entered into between the
Corporation and Indemnitee.

          NOW, THEREFORE, for good and valuable consideration, the adequacy of
which is hereby acknowledged, the Corporation and Indemnitee do hereby agree as
follows:

          1.   Agreement to Serve. Indemnitee agrees to serve or continue to
serve as a [Director and/or Officer] of the Corporation for so long as he or she
is duly elected or appointed or until such time as he or she tenders his or her
resignation in writing or is otherwise terminated or properly removed from
office.

          The Corporation expressly confirms and agrees that it has entered into
this agreement and assumed the obligations imposed on the Corporation hereby in
order to induce Indemnitee to continue to serve as a [Director and/or Officer]
of the Corporation, and acknowledges that Indemnitee is relying upon this
agreement in continuing in such capacity.

          2.   Definitions. As used in this Agreement:

          (a)    The term "Proceeding" shall include any threatened, pending, or
completed action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a Director
and/or Officer of the Corporation or any subsidiary of the Corporation, by
reason of any action taken by Indemnitee or of any inaction on his or her part
while acting as such a Director and/or Officer, or by reason of the fact that he
or she is or was serving at the request of the Corporation as a director,
officer, member or manager, partner, trustee, employee or agent of another
corporation, domestic or foreign, nonprofit or for profit, a limited liability
company or a partnership, joint venture, trust or other enterprise; in each case
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement



                              3.     Indemnity in Third-Party Proceedings. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Paragraph 3 if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Corporation to procure a judgment in its favor) by reason of the fact
that Indemnitee is or was a Director and/or Officer of the Corporation or a
subsidiary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, member or manager, partner, trustee,
employee or agent of another corporation, domestic or foreign, nonprofit or for
profit, a limited liability company or a partnership, joint venture, trust or
other enterprise, against all Expenses, judgments, settlements, fines and
penalties, actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if Indemnitee acted in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation and, in the case of a criminal
proceeding, had no reasonable cause to believe that his or her conduct was
unlawful. The termination of any such Proceeding by judgment, order of court,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation, and with respect to any
criminal proceeding, that such person had reasonable cause to believe that his
or her conduct was unlawful.

                              4.      Indemnity for Expenses in Proceedings by
or in the Right of the Corporation. The Corporation shall indemnify Indemnitee
in accordance with the provisions of this Paragraph 4 if Indemnitee is a party
to or threatened to be made a party to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a Director and/or Officer of the Corporation or a
subsidiary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, member or manager, partner, trustee,
employee, or agent of another corporation, domestic or foreign, nonprofit or for
profit, a limited liability company or a partnership, joint venture, trust or
other enterprise, against all Expenses actually and reasonably incurred by
Indemnitee in connection with the defense of such Proceeding, but only if he or
she acted in good faith and in a manner which he or she reasonably believed to
be in or not opposed to the best interests of the Corporation, except that no
indemnification for Expenses shall be made under this Paragraph 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged by
court order or judgment to be liable to the Corporation, unless and only to the
extent that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper.

                              5.      Indemnity for Amounts Paid in Settlement
in Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Paragraph 5 if
Indemnitee is a party to or threatened to be made a party to any Proceeding by
or in the right of the Corporation to procure a judgment in its favor by reason
of the fact that Indemnitee is or was a Director and/or Officer of the
Corporation or a subsidiary of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, member or manager, partner,
trustee, employee, or agent of another corporation, domestic or foreign,
nonprofit or for profit, a limited liability company or a partnership, joint
venture, trust or other enterprise, against all amounts actually and reasonably
paid in settlement by Indemnitee in connection with any such Proceeding, but
only if he or she acted in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Corporation.

                              6.   Indemnification of Expenses of Successful
Party. Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.

                              7.   Advances of Expenses. Any Expenses incurred
by or on behalf of Indemnitee pursuant to Paragraphs 3 or 4 in any Proceeding
shall be paid by the Corporation in advance upon the written request of
Indemnitee if Indemnitee shall undertake to (a) repay such amount to the extent
that it is ultimately determined that Indemnitee is not entitled to
indemnification hereunder, and (b) reasonably cooperate with the Corporation
concerning the action, suit or proceeding giving rise to the Expenses. Any
advances to be made under this Paragraph 7 shall be paid by the Corporation to
Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Corporation.

                              8.   Procedure. Any indemnification and advances
provided for in Paragraph 3, 4, 5 and 6 shall be made no later than thirty (30)
days after receipt of the written request of Indemnitee. If a claim under this
Agreement, under any statute, or under any provision of the Corporation's
Amended and Restated Certificate of Incorporation (the "Certificate") or By-laws
providing for indemnification, is not paid in full by the Corporation within
thirty (30) days after a written request for payment thereof has first been
received by the Corporation, Indemnitee may, but need not, at any time
thereafter bring an action against the Corporation to recover the unpaid amount
of the claim and, subject to the other provisions of this Agreement, Indemnitee
shall also be entitled to be paid for the Expenses of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action, suit or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Corporation to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Corporation and Indemnitee shall be entitled to receive
advance payments of expenses pursuant to Paragraph 7 hereof unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties' intention that if the
Corporation contests Indemnitee's right to indemnification, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

                              9.   Allowance for Compliance with SEC
Requirements. Indemnitee acknowledges that the Securities and Exchange
Commission ("SEC") has expressed the opinion that indemnification of directors
and officers from liabilities under the Securities Act of 1933 ("Act"), as
amended, is against public policy as expressed in the Act and, is therefore,
unenforceable. Indemnitee hereby agrees that it will not be a breach of this
Agreement for the Corporation to undertake with the SEC in connection with the
registration for sale of any stock or other securities of the Corporation from
time to time that, in the event a claim for indemnification against such
liabilities (other than the payment by the Corporation of expenses incurred or
paid by a director or officer of the Corporation in the successful defense of
any action, suit or proceeding) is asserted in connection with such stock or
other securities being registered, the Corporation will, unless in the opinion
of its counsel the matter has been settled by controlling precedent, submit to a
court of competent jurisdiction on the question of whether or not such
indemnification by it is against public policy as expressed in the Act and will
be governed by the final adjudication of such issue. Indemnitee further agrees
that such submission to a court of competent jurisdiction shall not be a breach
of this Agreement.

                              10.  Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Certificate or the
By-laws of the Corporation, any agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise, both as to action in his or her official capacity and as to action
in another capacity while holding such office.

          The indemnification under this Agreement for any action taken or not
taken while serving in an indemnified capacity shall continue as to Indemnitee
even though he or she may have ceased to be a Director and/or Officer and shall
inure to the benefit of the heirs, executors and personal representatives of
Indemnitee.

          11.  Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some
claims, issues or matters, but not as to other claims, issues or matters, or for
some or a portion of the Expenses, judgments, fines or penalties actually and
reasonably incurred by Indemnitee or amounts actually and reasonably paid in
settlement by Indemnitee in the investigation, defense, appeal or settlement of
any Proceeding, but not for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such claims, issues or
matters or Expenses, judgments, fines, penalties or amounts paid in settlement
to which Indemnitee is entitled.

          12.  No Rights of Continued Employment. Nothing contained in this
Agreement is intended to create in Indemnitee any right to continued employment.

          13.  Reimbursement to Corporation by Indemnitee; Limitation on Amounts
Paid by Corporation. To the extent Indemnitee has been indemnified by the
Corporation hereunder and later receives payments from any insurance carrier
covering the same Expenses, judgments, fines, penalties or amounts paid in
settlement so indemnified by the Corporation hereunder, Indemnitee shall
immediately reimburse the Corporation hereunder for all such amounts received
from the insurer.

          Notwithstanding anything contained herein to the contrary, Indemnitee
shall not be entitled to recover amounts under this Agreement which, when added
to the amount of indemnification payments made to, or on behalf of, Indemnitee,
under the Certificate or By-laws of the Corporation, in the aggregate exceed the
Expenses, judgments, fines, penalties and amounts paid in settlement actually
and reasonably incurred by Indemnitee ("Excess Amounts"). To the extent the
Corporation has paid Excess Amounts to Indemnitee, Indemnitee shall be obligated
to reimburse the Corporation for such Excess Amounts.

          Notwithstanding anything contained herein to the contrary, the
Corporation shall not be obligated under the terms of this Agreement, to
indemnify Indemnitee:

          (a) or advance expenses to Indemnitee with respect to proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the DGCL, but such indemnification or advancement
of expenses may be provided by the Corporation in specific cases if the Board of
Directors finds it appropriate;

          (b) if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee's in fact
having gained any personal profit or advantage to which he or she was not
legally entitled;

          (c) for any expenses incurred by Indemnitee with respect to any
proceeding instituted by Indemnitee to enforce or interpret this Agreement, if a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee in such proceeding was not made in good faith or was
frivolous;

          (d) for a disgorgement of profits made from the purchase and sale by
the Indemnitee of securities pursuant to Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of any state statutory
law or common law; or

          (e) for any judgment, fine or penalty which the Corporation is
prohibited by applicable law from paying as indemnity or for any other reason.

          14.   Scope. Notwithstanding any other provision of this Agreement,
the Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Corporation's
Certificate, the By-laws, or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule which expands
the right of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change shall be deemed to be within the purview of
the Indemnitee's rights and the Corporation's obligations under this Agreement.
In the event of any change in any applicable law, statute or rule which narrows
the right of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement, shall have no effect
on this Agreement or the parties' rights and obligations hereunder.

          15.   Notice to Insurers. If, at the time of the receipt of a written
request of Indemnitee pursuant to Paragraph 8 hereof, the Corporation has
director and officer liability insurance in effect, the Corporation shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

          16.   Continuation of Rights and Obligations. All rights and
obligations of the Corporation and Indemnitee hereunder shall continue in full
force and effect despite the subsequent amendment or modification of the
Corporation's Certificate or By-Laws, as such are in effect on the date hereof,
and such rights and obligations shall not be affected by any such amendment or
modification, any resolution of directors or stockholders of the Corporation, or
by any other corporate action which conflicts with or purports to amend, modify,
limit or eliminate any of the rights or obligations of the Corporation and/or
Indemnitee hereunder.

          17.   Amendment and Modification. This Agreement may only be amended,
modified or supplemented by the written agreement of the Corporation and
Indemnitee.

          18.   Assignment. This Agreement shall not be assigned by the
Corporation or Indemnitee without the prior written consent of the other party
thereto, except that the Corporation may freely assign its rights and
obligations under this Agreement to any subsidiary for whom Indemnitee is
serving as a director and/or officer thereof; provided, however, that no
permitted assignment shall release the assignor from its obligations hereunder.
Subject to the foregoing, this Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, including, without limitation, any successor
to the Corporation by way of merger, consolidation and/or sale or disposition of
all or substantially all of the capital stock of the Corporation.

          19.   Saving Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any other applicable law.

          20.   Counterparts. This Agreement may be executed in two or more
fully or partially executed counterparts each of which shall be deemed an
original binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement. The parties may execute and
deliver this Agreement by facsimile signature, which shall have the same binding
effect as an original ink signature.

          21.   Notice. Indemnitee shall, as a condition precedent to his or her
right to be indemnified under this Agreement, give to the Corporation notice in
writing as soon as practicable of any claim made against him or her for which
indemnity will or could be sought under this Agreement. Notice to the
Corporation shall be directed to the Corporation at its headquarters located at
One Chagrin Highlands, 2000 Auburn Drive, Suite 400, Beachwood, Ohio 44122,
Attention: Mark A. Kirk, President and Chief Executive Officer (or such other
address as the Corporation shall designate in writing to Indemnitee). Notice
shall be deemed received three days after the date postmarked if sent by prepaid
mail, properly addressed. In addition, Indemnitee shall give the Corporation
such information and cooperation as it may reasonably require within
Indemnitee's power.

          22.   Applicable Law. All matters with respect to this Agreement,
including, without limitation, matters of validity, construction, effect and
performance shall be governed by the internal laws of the State of Delaware
applicable to contracts made and to be performed therein between the residents
thereof (regardless of the laws that might otherwise be applicable under
principles of conflicts of law).

          IN WITNESS WHEREOF, the parties hereby have caused this Agreement to
be duly executed and signed as of the day and year first above written.



        SCOTT TECHNOLOGIES, INC.        
                 THE "CORPORATION"
                                                                  By

--------------------------------------------------------------------------------

                                                                            
                              Mark A. Kirk, President and Chief
                 Executive Officer                                           
 "INDEMNITEE"              

--------------------------------------------------------------------------------

             Name:

--------------------------------------------------------------------------------

